On the 17th day of September, 1910, judgment was rendered against appellant in the district court of Murray county and he was sentenced to imprisonment in the penitentiary at McAlester for the period of two and one-half years for the offense of knowingly having received stolen property. Under the law in force at the time of this conviction, the appellant was given six months within which to perfect his appeal. See Snyder's Comp. Laws Okla. 1909, sec. 6948. The appellant did not, however, perfect his appeal until the 6th day of April, 1910. As the time for perfecting the appeal in this case had expired, this court has never acquired jurisdiction of this case and the appeal is therefore dismissed. *Page 626